Title: From George Washington to Benjamin Harrison, 18–30 December 1778
From: Washington, George
To: Harrison, Benjamin


  
    My dear Sir,
    Head Qrs Middle Brook [N.J.]Decr 18th[–30th] 1778.
  
You will be so obliging as to present the inclosed to the House when oppertunity, & a suitable occasion offers. I feel very sensibly the late honorable testimony of their remembrance—to stand well in the good opinion of my Countrymen constitutes my chief happiness; and will be my best support under the perplexities and difficulties of my present Station.
The mention of my lands in the back country was more owing to accident than design—the Virga Officers having sollicited leave for Colo. Wood to attend the Assembly of that commonwealth with some representation of theirs respecting their claims, or wishes, brought my own matters (of a similar nature) to view; but I am too little acquainted with the minutiæ of them to ground an application on or give any trouble to the Assembly concerning them. Under the proclamation of 1763 I am entitled to 5000 Acres of Land in my own right—& by purchase from Captns Roots, Posey, & some other Officers I obtained rights to several thousands more—a small part of wch I Patented during the Admn of Lord Dunmore—another part was I believe Surveyed—whilst the major part remains in locations, but where (without having recourse to my Memms) and under what circumstances, I know not at this time any more than you do, nor do I wish to give trouble abt them.
  I can assign but two causes for the enemys continuance among us, and these balance so equally in my Mind, that I scarce know which of the two preponderates—The one is, that they are waiting the ultimate determination of Parliament—the other, that of our distresses; by which I know the Commissioners went home not a little buoyed  
    
    
    
    up—and sorry I am to add, not without cause. What may be the effect of such large & frequent emissions—of the dissentions—Parties—extravigance—and a general lax of public virtue Heaven alone can tell! I am affraid even to think of It but it appears as clear to me as ever the Sun did in its meredian brightness, that America never Stood in more eminent need of the wise—patriotic—& spirited exertions of her Sons than at this period and if it is not a sufficient cause for genl lamentation, my misconception of the matter impresses it too strongly upon me, that the States seperately are too much engaged in their local concerns and have too many of their ablest men with-drawn fr<om> the general Council for the good of the common weal—in a word, I think our political system may, be compared to the mechanism of a Clock—and that our conduct should derive a lesson from it for it answers no good purpose to keep the smaller Wheels in order if the greater one which is the support & prime mover of the whole is neglected. How far the latter is the case does not become me to pronounce but as their can be no harm in a pious wish for the good of ones Country I shall offer it as mine that each State wd not only choose, but absolutely compel their ablest Men to attend Congress—that they would instruct them to go into a thorough investigation of the causes that have produced so many disagreeable effects in the Army & Country—in a word that public abuses should be corrected—& an entire reformation worked without these it does not, in my Judgment, require the spirit of divination to foretell the consequences of the present Administration, nor to how little purpose the States, individually, are framing constitutions—providing laws—and filling Offices with the abilities of their ablest men. These, if the great whole is mismanaged must sink in the general wreck & will carry with it the remorse of thinking that we are lost by our own folly and negligence, or the desire perhaps of living in ease & tranquility during the expected accomplishment of so great a revolution in the effecting of which the greatest abilities & the honestest men our (i.e. the American) world affords ought to be employed. It is much to be feared my dear Sir that the States in their seperate capacities have very inadequate ideas of the present danger. removed (some of them) far distant from the scene of action & seeing, & hearing such publications only as flatter their wishes they conceive that the contest is at an end and that to regulate the government & police of their own State is all that remains to be done—but it is devoutly to be wished that a sad reverse of this may not fall upon them like a thunderclap that is little expected. I do not mean to designate particular States—I wish to cast no reflections upon any one—The Public believes (and if they do believe it, the fact might almost as well be so) that the States at this time are badly represented—and that the great & important  
    
    
    
    concerns of the nation are horribly conducted for want either of abilities or application in the Members—or through discord & party views of some individuals. that they should be so, is to be lamented more at this time, than formerly, as we are far advanced in the dispute & in the opinn of many drawg to a happy period—have the eyes of Europe upon us—& I am perswaded many political Spies to watch—discover our situation—& give information of our weaknesses & wants.
The story you have related of a proposal to redeem the paper money at its present depreciated value has also come to my ears, but I can not vouch for the authenticity of it. I am very happy to hear that the Assembly of Virginia have put the completion of their Regiments upon a footing so apparently certain, but as one great defect of your past Laws for this purpose, has lain in the mode of getting the Men to the Army, I shall hope that effectual measures are pointed out in the present, to remedy the evil & bring forward all that shall be raised—The embargo upon Provisions is a most salutary measure as I am affraid a sufficiency of flour will not easily be obtained even with money of higher estimation than ours. adieu my dear Sir I am Sincerely & Affecly Yrs
  
    Go: WashingtonPhila 30th
  
  
P.S. This Letter was to have gone by Post from Middle brook but missed that conveyance, since which I have come to this place at the request of Congress whence I shall soon return.
    I have seen nothing since I came here (on the 22d Instt) to change my opinion of Men or meas[u]r[e]s but abundant reason to be convinced, that our Affairs are in a more distressed, ruinous—& deplorable condition than they have been in Since the commencement of the War—By a faithful labourer then in the cause. By a Man who is daily injuring his private Estate without even the smallest earthly advantage not common to all, in case of a favourable Issue to the dispute—By one who wishes the prosperity of America most devoutly and sees or thinks he sees it, on the brink of ruin, you are beseeched most earnestly my dear Colo. Harrison to exert yourself in endeavouring to rescue your Country by (let me add) sending your ablest & best Men to Congress—these characters must not slumber, nor sleep at home, in such times of pressing danger—they must not content themselves in the enjoyment of places of honor or profit in their own Country while the common interests of America are mouldering & sinking into irretrievable (if a remedy is not soon applied) ruin, in which theirs also must ultimately be involved. If I was to be called upon to draw A picture of the times—& of Men—from what I have Seen, heard, & in part know I should in one word say that idleness,  
      
      
      
      dissipation & extravigance seems to have laid fast hold of most of them. That speculation—peculation—& an insatiable thirst for rishes seems to have got the better of every other consideration and almost of every order of Men. That party disputes & personal quarrels are the great business of the day whilst the momentous concerns of an empire—a great & accumulated debt—ruined finances—depreciated money—& want of credit (which in their consequences is the want of every thing) are but secondary considerations & postponed from day to day—from week to week as if our affairs wore the most promising aspect—after drawing this picture, which from my Soul I beleive to be a true one I need not repeat to you that I am alarmed and wish to see my Country men roused. I have no resentments, nor do I mean to point at any particular characters, this I can declare upon my honor for I have every attention paid me by Congress that I can possibly expect & have reason to think that I stand well in their estimation but in the present situation of things I cannot help asking—Where is Mason—Wythe—Jefferson[—]Nicholas—Pendleton—Nelson—& another I could name—& why, if you are sufficiently impressed with your danger, do you not (as New Yk has done in the case of Mr Jay) send an extra Member or two for at least a certain limited time till the great business of the Nation is put upon a more respectable & happy establishmt. Your Money is now sinking 5 pr Ct a day in this City and I shall not be surprized if in the course of a few months a total stop is put to the currency of it. And yet an assembly—a Concert—a Dinner, or Supper (that will cost three or four hundred pounds) will not only take Men off from acting in but even from thinking of this business while a great part of the Officers of yr army from absolute necessity are quitting the Service and the more virtuous few rather than do this are sinking by sure degrees into beggery & want. I again repeat to you that this is not an exagerated acct—that it is an alarming one I do not deny, & confess to you that I feel more real distress on acct of the pres[en]t appearances of things than I have done at any one time since the commencem<ent> of the dispute—but it is time to bid you, once more adieu. Providence has heretofore taken us up when all other means & hope seemed to be departing from us in this I will confide. Yrs &ca
  

  G. W——n

